        Case 1:19-mc-00145-TSC Document 106 Filed 06/20/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,

LEAD CASE: Roane et al. v. Barr

THIS DOCUMENT RELATES TO:                                    Case No. 19-mc-0145 (TSC)

Lee v. Barr, et al., 19-cv-2559

Purkey v. Barr, et al., 19-cv-3214

Nelson v. Barr, et al., 20-cv-557


      PLAINTIFFS’ CORRECTED REQUEST FOR EXPEDITED HEARING WITH
     STATEMENT OF FACTS ON NEED FOR EXPEDITION AND LIVE TESTIMONY

       PLEASE TAKE NOTICE that Plaintiffs Dustin Honken, Daniel Lee, Keith Nelson, and

Wesley Purkey (collectively “Plaintiffs”) hereby request that the Court hold a hearing, with live

testimony (via Zoom or similar means) from expert medical witnesses, on Plaintiffs’ Motion for

a Preliminary Injunction (the “PI Motion”) on or before July 1, 2020. Pursuant to Local Civil

Rule 65.1(d), Plaintiffs respectfully submit a statement of facts as to why (1) expedition is

essential; and (2) the Court should permit live testimony from expert medical witnesses.

                                        Statement of Facts

I.     Expedition Is Essential.

       On June 15, 2020, Defendant the U.S. Department of Justice (the “DOJ”) again

announced that it would pursue executions under a new federal lethal-injection execution

protocol released in July 2019 (the “2019 Protocol”). At the same time, the DOJ also set the

following new execution dates: Mr. Lee on July 13, 2020, Mr. Purkey on July 15, 2020, and Mr.




                                                  1
        Case 1:19-mc-00145-TSC Document 106 Filed 06/20/20 Page 2 of 10




Honken on July 17, 2020. The DOJ did not set a new execution date against Mr. Bourgeois, but

did set an execution date against Mr. Nelson on August 28, 2020. See Dkt. #99.

       As set forth in the PI Motion filed on June 19, 2020, Plaintiffs have alleged that the 2019

Protocol was an arbitrary and capricious agency action; that it violates the Eighth Amendment;

that it contravenes the Controlled Substances Act and the Food, Drug and Cosmetic Act; and that

it violates the prisoners’ right to access the courts and counsel. Plaintiffs are likely to succeed on

the merits of those claims. They also satisfy the irreparable harm and balancing of the equities

prongs of the preliminary injunction standard. Without the Court’s intervention, the executions

will begin in just 23 days. Therefore, an expedited hearing and decision in this matter is

essential to prevent the illegal implementation of the 2019 Protocol and harm to Plaintiffs.

II.    The Court Should Permit Live Testimony from Expert Witnesses on Medical Issues.

       In the PI Motion, Plaintiffs rely on expert declarations regarding medical issues from four

witnesses: (1) Gail Van Norman, M.D.; (2) Craig Stevens, Ph.D; (3) Mark Edgar, M.D.; and

(4) Michaela Almgren, Pharm.D. In opposition to a previous motion for a preliminary

injunction, Defendants cited opinions from Joseph Antognini, M.D., and Craig Lindsley, Ph.D.

Plaintiffs anticipate that Defendants will rely on the same or similar opinions in opposing the PI

Motion.

       The medical issues in this case involve a high level of detail; live testimony from at least

some of these expert witnesses would provide additional information and clarity around those

issues. Live testimony would allow for cross-examination (which none of the witnesses have yet

been subjected to in this case), and it would provide the Court an opportunity to ask any

questions it may have. Moreover, in the Administrative Record, the government expressly stated

that Dr. Antognini would submit an expert report in support of the 2019 Protocol. AR 858.

Although Dr. Antognini has not yet submitted such a report, Plaintiffs should be permitted to


                                                  2
        Case 1:19-mc-00145-TSC Document 106 Filed 06/20/20 Page 3 of 10




cross-examine him and Mr. Lindsley at the hearing on the PI Motion (or other witnesses if

Defendants rely on additional or different experts).

       Local Rule 65.1(d) requires that any party seeking live testimony at a preliminary

injunction hearing must make such a request within 72 hours of the hearing. Here, Plaintiffs are

making their request well in advance of the 72-hour period. The same rule requires an

identification of the witnesses and the estimated examination time at least 72 hours before the

hearing. Plaintiffs respectfully request, if the Court is inclined to allow for live testimony, that

the parties identify the witnesses and examination time by June 26, 2020 (or by a similar period

of time if the Court orders a hearing date other than July 1, 2020).

                                             Conclusion

       For the foregoing reasons, Plaintiffs respectfully request that the Court enter an order

(1) expediting the hearing on the PI Motion by scheduling it for a date no later than July 1, 2020;

(2) permitting the parties to present live testimony from expert witnesses on medical issues, so

long as the witnesses and estimated length of their testimony are identified by June 26, 2020, at

5:00 pm (assuming that the hearing date is July 1, 2020).

DATED:        June 20, 2020                            /s/ Alan E. Schoenfeld
                                                       Alan E. Schoenfeld (admitted pro hac vice)
                                                       Wilmer Cutler Pickering Hale and Dorr LLP
                                                       7 World Trade Center
                                                       250 Greenwich Street
                                                       New York, New York 10007
                                                       (212) 230-8800
                                                       Alan.Schoenfeld@WilmerHale.com

                                                       Andres Salinas (DC Bar No. 156118)
                                                       Wilmer Cutler Pickering Hale and Dorr LLP
                                                       1875 Pennsylvania Avenue NW
                                                       Washington, DC 20006
                                                       (202) 663-6289
                                                       Andres.Salinas@WilmerHale.com

                                                       Counsel for Plaintiff Wesley Purkey


                                                  3
Case 1:19-mc-00145-TSC Document 106 Filed 06/20/20 Page 4 of 10




                                   /s/ Pieter Van Tol
                                   Pieter Van Tol (admitted pro hac vice)
                                   Hogan Lovells US LLP
                                   390 Madison Avenue
                                   New York, NY 10017
                                   (212) 918-3000
                                   (212) 918-3100 (fax)
                                   pieter.vantol@hoganlovells.com

                                   and

                                   David S. Victorson (Bar No. 1027025)
                                   Kathryn Marshall Ali (Bar No. 994633)
                                   Danielle D. Stempel (admitted pro hac vice)
                                   Hogan Lovells US LLP
                                   555 13th Street NW
                                   Washington, DC 20004
                                   (202) 637-5600
                                   (202) 637-5910 (fax)
                                   david.victorson@hoganlovells.com
                                   kathryn.ali@hoganlovells.com
                                   danielle.stempel@hoganlovells.com

                                   Counsel for Plaintiff Daniel Lewis Lee

                                   /s/ Jon Jeffress
                                   Jon Jeffress
                                   KaiserDillon PLLC
                                   1099 14th Street NW
                                   8th Floor West
                                   Washington, DC 20005
                                   (202) 640-2850
                                   jjeffress@kaiserdillon.com

                                   Timothy Kane, Assistant Federal Defender
                                   Shawn Nolan, Chief, Capital Habeas Unit
                                   Federal Community Defender Office,
                                     E.D. Pa.
                                   601 Walnut Street, Suite 545 West
                                   Philadelphia, PA 19106
                                   (215) 928-0520
                                   timothy_kane@fd.org
                                   shawn_nolan@fd.org

                                   Counsel for Plaintiff-Intervenor Dustin Lee
                                   Honken



                               4
Case 1:19-mc-00145-TSC Document 106 Filed 06/20/20 Page 5 of 10




                                   /s/ Kathryn L. Clune
                                   Kathryn L. Clune
                                   Crowell & Moring LLP
                                   1001 Pennsylvania Avenue NW
                                   Washington D.C. 20004-2595
                                   (202) 624-2705
                                   kclune@crowell.com

                                   Harry P. Cohen (pro hac vice pending)
                                   Michael K. Robles (pro hac vice pending)
                                   James K. Stronski (pro hac vice pending)
                                   Crowell & Moring LLP
                                   590 Madison Avenue
                                   New York, NY 10022
                                   (212) 223-4000
                                   (212) 223-4134 (fax)
                                   hcohen@crowell.com
                                   mrobles@crowell.com
                                   jstronski@crowell.com

                                   Jon M. Sands
                                   Dale A. Baich
                                   Jennifer M. Moreno
                                   Federal Public Defender
                                   District of Arizona
                                   850 West Adams Street, Suite 201
                                   Phoenix, Arizona 85007
                                   (602) 382-2816
                                   (602) 889-3960 (fax)
                                   jon_sands@fd.org
                                   dale_baich@fd.org
                                   jennifer_moreno@fd.org

                                   Counsel for Plaintiff Keith Nelson




                               5
        Case 1:19-mc-00145-TSC Document 106 Filed 06/20/20 Page 6 of 10




                                  CERTIFICATE OF SERVICE

       I hereby certify that on June 19, 2020, I caused a true and correct copy of foregoing to be

served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all counsel of record. The names marked with an asterisk (*)

have no email provided on the docket or are no longer with the identified firms.

Alan Burch                                      Paul R. Perkins
U.S. Attorney’s Office for the District of      Civil Division, Department of Justice
Columbia                                        (202) 514-5090
(202) 252-2550                                  Email: Paul.R.Perkins@usdoj.gov
Email: alan.burch@usdoj.gov
                                                Jonathan Kossak
Peter S. Smith                                  Civil Division, Department of Justice
United States Attorney's Office                 (202) 305-0612
Appellate Division                              Email: Jonathan.kossak@usdoj.gov
(202) 252-6769
Email: peter.smith@usdoj.gov                    Denise M. Clark
                                                U.S. Attorney’s Office for the District of
Ethan P. Davis                                  Columbia
Civil Division, U.S. Department of Justice      (202) 252-6605
(202) 514-7830                                  Email: Denise.Clark@usdoj.gov
Email: Ethan.P.Davis@usdoj.gov
                                                Jean Lin
Robert J. Erickson                              Civil Division, Department of Justice
US Department of Justice                        (202) 514-3716
(202) 514-2841                                  Jean.lin@usdoj.gov
Email: Robert.erickson@usdoj.gov
                                                Cristen Cori Handley
Joshua Christopher Toll                         Civil Division, Department of Justice
KING & SPALDING LLP                             (202) 305-2677
(202) 737-8616                                  Cristen.Handley@usdoj.gov
Email: jtoll@kslaw.com
                                                Paul F. Enzinna
Charles Anthony Zdebski                         ELLERMAN ENZINNA PLLC
ECKERT SEAMANS CHERIN &                         (202) 753-5553
MELLOTT, LLC                                    Email: penzinna@ellermanenzinna.com
(202) 659-6605
Email: czdebski@eckertseamans.com               Brandon David Almond
                                                TROUTMAN SANDERS LLP
Gerald Wesley King, Jr.                         (202) 274-2864
FEDERAL DEFENDER PROGRAM, INC.                  Email: brandon.almond@troutmansanders.com
(404) 688-7530
Email: gerald_king@fd.org


                                                6
       Case 1:19-mc-00145-TSC Document 106 Filed 06/20/20 Page 7 of 10




Charles Fredrick Walker               Donald P. Salzman
SKADDEN, ARPS, SLATE, MEAGHER &       SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP                              FLOM LLP
(202) 371-7000                        (202) 371-7983
Email: Charles.Walker@skadden.com     Email: Donald.salzman@skadden.com

Celeste Bacchi                        Steven M. Albertson
OFFICE OF THE PUBLIC DEFENDER         SKADDEN, ARPS, SLATE, MEAGHER &
Capital Habeas Unit                   FLOM LLP
(213) 894-1887                        (202) 371-7112
Email: celeste_bacchi@fd.org          Email: Steven.Albertson@skadden.com

Jonathan Charles Aminoff              Craig Anthony Harbaugh
FEDERAL PUBLIC DEFENDER,              FEDERAL PUBLIC DEFENDER, CENTRAL
CENTRAL DISTRICT OF CALIFORNIA        DISTRICT OF CALIFORNIA
(213) 894-5374                        (213) 894-7865
Email: jonathan_aminoff@fd.org        Email: craig_harbaugh@fd.org

Billy H. Nolas                        Alexander Louis Kursman
FEDERAL COMMUNITY DEFENDER            OFFICE OF THE FEDERAL COMMUNITY
OFFICE FOR THE EDPA                   DEFENDER/EDPA
(215) 928-0520                        (215) 928-0520
Email: Billy_Nolas@fd.org             Email: Alex_Kursman@fd.org

*Jeanne Vosberg Sourgens              Kathryn B. Codd
VINSON & ELKINS LLP                   VINSON & ELKINS LLP
(202) 639-6633                        (202) 639-6536
                                      Email: kcodd@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                   Robert E. Waters
(202) 639-6676                        VINSON & ELKINS, L.L.P.(202) 737-0500
Email: wlawler@velaw.com              Email: rwaters@velaw.com

Evan D. Miller                        Yousri H. Omar
VINSON & ELKINS LLP                   VINSON & ELKINS LLP
(202) 639-6605                        (202) 639-6500
Email: EMiller@velaw.com              Email: yomar@velaw.com

Margaret O’Donnell                    *William E. Hoffman, Jr.
(502) 320-1837                        KING & SPALDING LLP
Email: mod@dcr.net                    (404) 572-3383

Abigail Bortnick                      Mark Joseph Hulkower
KING & SPALDING LLP                   STEPTOE & JOHNSON LLP
(202) 626-5502                        (202) 429-6221
Email: abortnick@kslaw.com            Email: mhulkower@steptoe.com



                                      7
       Case 1:19-mc-00145-TSC Document 106 Filed 06/20/20 Page 8 of 10




Matthew John Herrington                   Robert A. Ayers
STEPTOE & JOHNSON LLP                     STEPTOE & JOHNSON LLP
(202) 429-8164                            (202) 429-6401
Email: mherrington@steptoe.com            Email: rayers@steptoe.com

Amy J. Lentz                              Robert L. McGlasson
STEPTOE & JOHNSON LLP                     MCGLASSON & ASSOCIATES, PC
(202) 429-1320                            (404) 314-7664
Email: Alentz@steptoe.com                 Email: rlmcglasson@comcast.net

Gary E. Proctor                           Sean D. O’Brien
LAW OFFICES OF GARY E. PROCTOR,           PUBLIC INTEREST LITIGATION CLINIC
LLC                                       (816) 363-2795
(410) 444-1500                            Email: dplc@dplclinic.com
Email: garyeproctor@gmail.com
                                          Shawn Nolan
Scott Wilson Braden                       FEDERAL COMMUNITY DEFENDER
FEDERAL PUBLIC DEFENDER,                  OFFICE, EDPA
EASTERN DISTRICT OF ARKANSAS              (215) 928-0520
(501) 324-6144                            Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org
                                          Joseph William Luby
Amy Gershenfeld Donnella                  FEDERAL PUBLIC DEFENDER/EDPA
FEDERAL COMMUNITY DEFENDER                (215) 928-0520
OFFICE FOR THE EDPA                       Email: joseph_luby@fd.org
(215) 928-0520
Email: amy_donnella@fd.org                Pieter Van Tol
                                          HOGAN LOVELLS US LLP
David Victorson                           (212) 918-3000
(202) 637-5600                            Email: Pieter.Vantol@hoganlovells.com
HOGAN LOVELLS US LLP
Email: David.Victorson@hoganlovells.com   Jonathan Jeffress
                                          KAISER DILLON, PLLC
John D. Beck                              (202) 640-2850
HOGAN LOVELLS US LLP                      Email: Jjeffress@kaiserdillon.com
(212) 918-3000
Email: john.beck@hoganlovells.com         Andrew Moshos
                                          MORRIS NICHOLS ARSHT & TUNNELL
Amelia J. Schmidt                         LLP
KAISER DILLON, PLLC                       (302) 351-9197
(202) 869-1301                            Email: Amoshos@mnat.com
Email: Aschmidt@kaiserdillon.com




                                          8
       Case 1:19-mc-00145-TSC Document 106 Filed 06/20/20 Page 9 of 10




Norman Anderson                        Alan E. Schoenfeld
KAISER DILLON PLLC                     WILMER CUTLER PICKERING HALE &
(202) 640-2850                         DORR LLP
Email: nanderson@kaiserdillon.com      (212) 937-7294
                                       Email: Alan.Schoenfeld@wilmerhale.com
Jennifer Ying
MORRIS NICHOLS ARSHT & TUNNELL         Kathryn Louise Clune
LLP                                    CROWELL & MORING LLP
(302) 658-9300                         (202) 624-5116
Email: Jying@mnat.com                  Email: kclune@crowell.com

Andres C. Salinas                      Jennifer M. Moreno
WILMER CUTLER PICKERING HALE &         OFFICE OF THE PUBLIC FEDERAL
DORR LLP                               DEFENDER, DISTRICT OF ARIZONA
(202) 663-6289                         (602) 382-2718
Email: Andres.Salinas@wilmerhale.com   Email: Jennifer_moreno@fd.org

*Ryan M. Chabot                        Ginger Dawn Anders
WILMER CUTLER PICKERING HALE &         MUNGER, TOLLES & OLSON LLP
DORR LLP                               (202) 220-1107
(212) 295-6513                         Email: Ginger.anders@mto.com
Email: Ryan.Chabot@wilmerhale.com
                                       *Jonathan S. Meltzer
Dale Andrew Baich                      MUNGER, TOLLES & OLSON LLP
OFFICE OF THE FEDERAL PUBLIC           (202) 220-1100
DEFENDER
(602) 382-2816                         *Brendan Gants
Email: Dale_Baich@fd.org               MUNGER, TOLLES & OLSON LLP
                                       (202) 220-1100
Harry P. Cohen
CROWELL & MORING LLP                   *Timothy Kane
(212) 223-4000                         FEDERAL COMMUNITY DEFENDER
Email: hcohen@crowell.com              OFFICE, EDPA
                                       (215) 925-0520
Michael K. Robles
CROWELL & MORING LLP                   Jeffrey Lyn Ertel
(212) 223-4000                         FEDERAL DEFENDER PROGRAM, INC.
Email: mrobles@crowell.com             (303) 688-7530
                                       Email: Jeff_Ertel@fd.org
James Stronski
CROWELL & MORING LLP                   Stephen Northup
(212) 223-4000                         TROUTMAN SANDERS LLP
Email: jstronski@crowell.com           (804) 697-1240
                                       Email: steve.northup@troutmansanders.com




                                       9
     Case 1:19-mc-00145-TSC Document 106 Filed 06/20/20 Page 10 of 10




*Jon M. Sands                       Danielle Desaulniers Stempel
OFFICE OF THE PUBLIC FEDERAL        HOGAN LOVELLS US LLP
DEFENDER, DISTRICT OF ARIZONA       (202) 804-7798
(602) 382-2816                      Email: danielle.stempel@hoganlovells.com

*Amy Karlin
INTERIM FEDERAL PUBLIC DEFENDER
(213) 894-2854




                                              /s/ Alan E. Schoenfeld
                                              Alan E. Schoenfeld




                                    10
       Case 1:19-mc-00145-TSC Document 106-1 Filed 06/20/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 In the Matter of the
 Federal Bureau of Prisons’ Execution
 Protocol Cases,

 LEAD CASE: Roane et al. v. Barr

 THIS DOCUMENT RELATES TO:                         Case No. 19-mc-0145 (TSC)

 Lee v. Barr, et al., 19-cv-2559

 Purkey v. Barr, et al., 19-cv-3214

 Nelson v. Barr, et al., 20-cv-557


   [PROPOSED] ORDER GRANTING PLAINTIFFS’ CORRECTED REQUEST FOR
                       EXPEDITED HEARING

       This matter came before the Court on Plaintiffs’ motion for an expedited hearing with

live testimony. It is hereby ORDERED that Plaintiffs’ motion is GRANTED. It is FURTHER

ORDERED:

       1.      A hearing on Plaintiffs’ motion for a preliminary injunction is scheduled for July

1, 2020 at 10:00 a.m.;

       2.      The parties are permitted to present live testimony from expert witnesses on

medical issues at the July 1 hearing, so long as a list of witnesses and estimated length of

testimony is provided 72 hours before the hearing date.

       SO ORDERED.



Dated: _______________________________                ____________________________________
                                                      TANYA S. CHUTKAN
                                                      U.S. District Court Judge
